Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 29, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  146032                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 146032
                                                                    COA: 304909
                                                                    Macomb CC: 2010-002942-FC
  TODD MICHAEL PINK,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 28, 2012
  judgment of the Court of Appeals and, it appearing to this Court that the case of People v
  Earl (Docket No. 145677) is pending on appeal before this Court and that the decision in
  that case may resolve an issue raised in the present application for leave to appeal, we
  ORDER that the application be held in ABEYANCE pending the decision in that case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 29, 2013                      _________________________________________
           s0422                                                               Clerk